Carter, J.,
dissenting.
I am unable to agree with the majority opinion. The action was one in conversion, the ownership of the cattle being a material issue. The change in parties plaintiff after the appeal was lodged in the district court must of necessity change the issues and require other and different evidence to sustain them. The applicable rule is stated in Sturgeon v. Wilson, 107 Neb. 109, 185 N. W. 270, wherein the court said: “When an appeal is taken from municipal court to district court, the case is to be tried in appellate court upon the issues that were presented in the court from which the appeal is taken.”
The statute specifically provides that the plaintiff in the court below shall be the plaintiff in the district court and that the parties shall proceed in all respects and in the same manner as though the action had been originally instituted in such court. Comp. St. 1929, sec. 22-1105. The *762writer of the majority opinion relies upon section 22-408-, Comp. St. 1929, which reads in part: “The pleadings may be amended by leave of court at any time before the trial, or during the trial, or upon appeal, to supply any deficiency or' omission in the allegations, when, by such amendments, substantial justice will be promoted.” This section, under the ordinary rules of statutory construction, cannot abrogate the - provisions of section 22-1105, Comp. St. 1929. This court should give effect to both sections and not assume that the legislature was doing a vain thing when it passed section 22-1105. To me this opinion not only improperly ignores the applicable statute, but it also is contrary to the rule established in this state by a long line of well-reasoned decisions.
Eldred, District Judge, concurs in the dissent.